Title: To Thomas Jefferson from Edward Hall, Jr., 9 January 1789
From: Hall, Edward, Jr.
To: Jefferson, Thomas



Sir
Marseilles 9th. January 1789

I am extremely sorry to be troublesome to you, but necessity compels me to it, therefore hope you will excuse me.
On my arrival here a few days since from Bordeaux I was informed of the arrival of two Vessels from Baltimore, with nine hundred and thirty seven hhds. Tobacco, in which I am deeply interested, one half of it belonging to Mr. John Spear of Balto. and myself. The Farmers absolutely refuse to take this Tobacco at any price, unless delivered at Havre de Grace, or some other Port in the British Channel; and then the price will be discretionary with them, which will, in all probability be 28₶ 10s. ⅌ Ct. or perhaps less. The last sale we made, of 700 hhds. was at 34₶, and they gave us reason to suppose, it would continue at that price, or that it would rather augment. Should we be obliged to reship it for Havre the freight, Insurance, &c., added to the high price in America, freight, commission, and many other unavoidable charges there, will occasion us a very considerable loss, and oblige us to abandon a commerce which would necessarily be ruinous to us. This Tobacco we have received in return for Merchandize shipt from hence, and positively of the growth and manufacture of France; and if in return for goods shipt from this place, we are obliged to send our Tobacco’s to Morley, Havre, &c. we must of course relinquish a branch of business which would otherwise prove advantageous to the Manufactures of France, and at the same time an encouragement to Agriculture in America. Our Correspondents here, Messrs. Pallard Lullin Charton & Co. refuse to continue this commerce, mutually advantageous to France and America, while they have so little encouragement from Government, and while the Farmers purchase or refuse, according as their whim and Caprice may direct them, without being accountable to any power for the accomplishment of their contracts, or rather for their compliance with the edict of the Kings Council of State of the 29 December 1787. We find ourselves in a situation to ship annually from America between 1000 and 1500 hhds. of  Tobacco, and to receive the returns in goods of the growth and manufacture of France; but our Correspondents, who are half concerned, refuse the Concurrence, untill they know whether the Farmers have purchased 14000 hhds. for the year 1788 agreeably to the beforementioned edict; I must therefore beg the favor of you to inform me, whether they have purchased the quantity or not. In this enquiry, there is one thing particularly essential, which is, whether they have received the Tobacco of Mr. Morris, during that Period, on account of his Contract, or whether they have purchased it from him, or his agents, as from any other individual. If they have received it on account of his Contract, I can almost venture to assure you, that they have not purchased the quantity stipulated; and even if they have bought it, independent of his contract, I cannot conceive that the quantity purchased will amount to 14000 hhds.—Mr. Cathalan, Mr. Samatan, and all the Importers of Tobacco, have discontinued their importations, and unless some encouragement is given by government, we shall be obliged to follow their example; and as a continuation will be favorable to the productions of France, (our returns being made entirely in Brandy, wine, soap, oil, silks &c. &c., entirely of the growth of this Kingdom) I hope government will take it into consideration. You will particularly oblige me by giving me the result of your enquiry as soon as possible, it being the general opinion that the Farmers have not fulfilled their engagement. It is with regret Sir that I give you this trouble; but when you will have considered, that my own interest, and a sincere desire to contribute to the good of my Country, by promoting agriculture, (the base of American wealth and grandeur) were my sole inducements, I flatter myself you will excuse me. Please to direct to me aux soins de Messieurs Pallard Lullin Charton & Co. Negns. à Marseille. I have the honor to be with respect Sir, Your Obt. humb. Servt.,

Edward Hall Junr.

